Citation Nr: 1023883	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to December 2, 
1998 for the grant of service connection for residuals, shell 
fragment wound, left wrist/hand.  

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for residuals, shell fragment wound, left 
wrist/hand.

3.  Entitlement to an effective date prior to May 15, 2001 
for the grant of service connection for residuals, corneal 
scar, left eye, from shell fragment wound.

4.  Entitlement to an initial compensable evaluation for 
residuals, corneal scar, left eye, from shell fragment wound.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2004 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Huntington, West Virginia, which 
implemented a January 2004 Board decision granting service 
connection for residuals, shell fragment wound, left 
wrist/hand, assigning an initial evaluation of 10 percent 
disabling, effective December 2, 1998.  The March 2004 rating 
decision also implemented the Board's January 2004 grant of 
service connection for residuals, corneal scar, left eye, 
from shell fragment wound, assigning a noncompensable 
evaluation, effective May 15, 2001.

In February 2010, the appellant testified at a hearing before 
the undersigned Veterans Law Judge in Washington, DC.  A 
transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accordance with 38 
C.F.R. § 20.1304 (2009).

The issues of entitlement to an initial evaluation in excess 
of 10 percent disabling for residuals, shell fragment wound, 
left wrist/hand, and entitlement to an initial compensable 
evaluation for residuals, corneal scar, left eye, from shell 
fragment wound, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part. 




FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service 
connection for residuals, shell fragment wound, left 
wrist/hand was received on March 4, 1985.	

2.  In a March 2004 rating decision, the RO assigned an 
effective date for the Veteran's service-connected residuals, 
shell fragment wound, left wrist/hand of December 2, 1998. 

3.  The Veteran's initial claim of entitlement to service 
connection for residuals, corneal scar, left eye, from shell 
fragment wound, was received on July 12, 1993.

4.  In a March 2004 rating decision, the RO assigned an 
effective date for the Veteran's service-connected residuals, 
corneal scar, left eye, from shell fragment wound, of May 15, 
2001.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 4, 1985 for 
the grant of service connection for residuals, shell fragment 
wound, left wrist/hand, have been met.  38 U.S.C.A. §§ 5101, 
5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.152, 
3.155, 3.156(c)(3), 3.400 (2009).

2.  The criteria for an effective date of July 12, 1993 for 
the grant of service connection for residuals, corneal scar, 
left eye, from shell fragment wound, have been met.  38 
U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.152, 3.155, 3.156(c)(3), 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  

With respect to the Veteran's claims for an earlier effective 
date, the record reflects that these are "downstream" 
issues, in that they arose from the grant of service 
connection.  In such instances, the original claim (in this 
case, the claim of entitlement to service connection) has 
been more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer necessary 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once the claim filed by the 
Veteran has been substantiated, the filing of a notice of 
disagreement with the effective date of the disability does 
not trigger the requirement for additional 38 U.S.C.A. 
§ 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the Board notes that a letter dated January 
2008 provided notice to the Veteran regarding how VA 
determines the effective date elements of a claim.  See 
38 U.S.C.A. § 5103(a); Quartuccio, at 187.  After the grant 
of service connection, the Veteran was issued a Statement of 
the Case ("SOC") on the issue of the assigned effective 
dates, as required following the receipt of a Notice of 
Disagreement ("NOD").  Accordingly, the Board finds that VA 
has complied with the notice requirements of the VCAA.  

As to VA's duty to assist the appellant in obtaining evidence 
to substantiate the claims, in light of the allowance of both 
claims herein, further discussion of the duty to assist is 
moot.



II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

III.  Analysis

1.  Entitlement to an effective date prior to December 2, 
1998 for service-connected residuals, shell fragment wound, 
left wrist/hand.

The Veteran contends that he is entitled to an earlier 
effective date for his service-connected residuals, shell 
fragment wound, left wrist/hand, because he originally sought 
service connection for the disorder as early as 1985.  He 
further asserts that the fact that VA was unable to locate 
his service treatment records until many years later is of no 
consequence, and that his effective date should be from the 
original date of claim.  See Board hearing transcript, 
February 2010.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 and Supp. 2009); 38 C.F.R. § 
3.400(b)(2)(i) (2009).
The term "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant, may be considered an informal claim.  
Such an informal claim must identify the benefits sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a) (2009).  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In this case, the Veteran's date of separation from service 
was November 26, 1968.  Review of the claims folder reveals 
that the RO received the Veteran's informal claim of 
entitlement to service connection on March 4, 1985.  
Accordingly, as the Veteran has not claimed, and there is no 
evidence to show, that he in fact submitted an application 
for service connection within one year of separation from 
service, the Board finds no basis for an award of an 
effective date for service-connected residuals, shell 
fragment wound, left wrist/hand of November 27, 1968 (the day 
following separation from active duty service).   

Following the June 25, 1985 receipt of the Veteran's request 
for a physical examination, it was acknowledged that he had 
claimed several injuries due to multiple shell fragment 
wounds, including injuries to the left arm and hand.  
Nonetheless, it appears that the RO did not schedule an 
examination for his arm and hand at that time because the 
Veteran's service treatment records for his claimed February 
1968 shrapnel wounds were not then of record and could not be 
located.  

In November 1993, during a VA examination of the hands, thumb 
and fingers, pursuant to the Veteran's claim of entitlement 
to service connection for multiple shell fragment wounds to 
the scalp, neck, right wrist (claimed as right arm) and left 
elbow (claimed as left arm), it was noted that the Veteran 
had subjective complaints of pain in the left hand.  It also 
appears that partial service treatment records were located, 
which were negative for fragment wounds of the hands.  The VA 
examiner found no evidence of swelling, redness or deformity, 
or functional defects of the hands or fingers.  It was 
specifically noted that strength and dexterity of the 
bilateral hands was measured at 5 out of 5 with intact 
sensation.  In an August 1994 rating decision, based on the 
findings during the November 1993 examination, the RO granted 
service connection for multiple fragment wounds to the face, 
neck, scalp and right wrist.  The Veteran's claim of 
entitlement to service connection for fragment wounds to the 
hands was denied.  

Following the examination, there is no indication that the 
Veteran attempted to reopen his claim until December 1998, 
during a hearing before the Board on several other claims.  A 
review of the hearing transcript indicates that during a pre-
hearing discussion, the Veteran and his then-representative 
apparently advised the Board that he intended to raise 
several issues that were not on appeal before the Board, 
including the issue of entitlement to service connection for 
residuals of shrapnel wounds to the left wrist/hand.  This 
matter was referred to the RO in the Board's September 1999 
decision.

During a VA examination in August 2001, x-rays of the 
Veteran's left arm, forearm and hand were interpreted as 
showing multiple, small metallic foreign bodies in the soft 
tissues.  The Veteran was diagnosed with carpal tunnel 
syndrome involving the median nerve at the left wrist, and 
retained foreign body of the left hand with osteoarthritis of 
the fifth finger's proximal interphalangeal joint, both noted 
as unrelated to the left shoulder arthritis.  

In a January 2004 Board decision, the Board concluded, based 
on a review of the complete evidence of record, which now 
included the Veteran's complete February 1968 service 
treatment records, that the Veteran's left wrist/hand 
disability could reasonable be attributed to the in-service 
shell fragment wound or wounds of that extremity.  In 
arriving at that conclusion, the Board especially noted that 
the Veteran's service treatment records confirmed that he had 
indeed sustained multiple left wrist and hand fragment wounds 
in service, and that post-service clinical/radiographic 
findings indicated the presence of retained metallic 
fragments/foreign bodies in the same area.  

Having reviewed the complete evidence of record, the Board 
concludes that an effective date of March 4, 1985 for the 
grant of  service connection for residuals, shell fragment 
wound, left wrist/hand, is for application.  

In this regard, the Board notes that, to establish a right to 
compensation for a present disability, a veteran must show:  
"(1) the existence of a present disability; (2) the in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"- the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, 38 C.F.R. § 3.156(c)(1) states that "at any 
time after VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim."  38 C.F.R. 
§ 3.156(c)(3) further states that "[A]n award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim."  

With regard to informal claims, the Court has held that, when 
a claimant submits an informal claim for VA benefits, and VA 
does not respond by forwarding an application form to the 
claimant, the date of the informal claim must be accepted, as 
a matter of law, as the date the claim or application for 
purposes of determining an effective date.  38 C.F.R. 
§ 3.155(a); see Westberry v. West, 12 Vet. App. 510, 512-13 
(1999). 

As noted above, 38 C.F.R. § 3.400(b)(2)(i) states that, when 
an application is received more than one year from the date 
of separation from service, the effective date of an award of 
disability compensation for entitlement to service connection 
on a direct basis shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  In this 
case, the record reflects that the first objective findings 
of a left wrist/hand disability are the February 1968 service 
treatment records, which confirmed the presence of shell 
fragment wounds involving the left wrist and hand.  As such, 
the date entitlement to compensation benefits arose would 
have been November 27, 1968.  However, because the Veteran 
did not apply for benefits within one year of separating from 
service, and the evidence demonstrates that he first filed an 
informal claim for service connection on March 4, 1985, the 
Board concludes that an earlier effective date for service 
connection of March 4, 1985 is warranted.  

Finally, assuming arguendo that the Veteran's March 4, 1985 
statement constitutes an informal claim, the Board notes that 
there is no indication that the Veteran abandoned his claim 
at any time thereafter.  See 38 C.F.R. § 3.158 (2009).  A 
pending claim can be addressed when a subsequent claim for 
the same disability is explicitly adjudicated.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 243 (2007) ("a reasonably 
raised claim remains pending until there is . . . an explicit 
adjudication of a subsequent 'claim' for the same 
disability"); see also Juarez v. Peake, 21 Vet. App. 537 
(2008); Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) (once a 
claim is filed, it remains open and pending until final 
action is taken or it is withdrawn); 38 C.F.R. § 3.160(c) 
(2009) (defining a "pending claim" as an application that 
"has not been finally adjudicated").  As such, the 
Veteran's assertions that his original claim remained pending 
are meritorious.

In summary, based upon a complete review of the evidence on 
file, and for the reasons and bases expressed above, the 
Board finds that an effective date of March 4, 1985 is the 
earliest effective date assignable for service connection as 
a matter of law.  See 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).  Accordingly, the appeal as to this 
issue is allowed to that extent.

2.  Entitlement to an effective date prior to May 15, 2001 
for the grant of service connection for residuals, corneal 
scar, left eye, from shell fragment wound.

The Veteran argues that he is entitled to an earlier 
effective date for his service-connected left eye disorder.  
Similar to his argument for an earlier effective date for his 
service-connected left wrist/hand disability, he asserts that 
the fact that VA was unable to locate his service treatment 
records until many years later is of no consequence and that 
his effective date should be from his original date of claim.  
See Board hearing transcript, February 2010.

A review of the claims folder reveals that the first date in 
which VA received a written communication from the Veteran 
"requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit" for a left eye disorder 
was July 12, 1993.  See 38 C.F.R. § 3.1(p).  In addition to 
requesting an increase in his already-service-connected 
disabilities, the Veteran stated that he had received 
shrapnel wounds to his face, and specifically wrote "I have 
never been compensated for the problems suffered by my ... 
face, head, left eye, ... from the first wounds received in 
combat."  See VA Form 4138, July 1993 (emphasis added).  

In November 1993, the Veteran was afforded a VA visual acuity 
examination.  The examiner found that there was a history of 
his having sustained shrapnel trauma to the face in 1968, and 
found that he had residual shrapnel of the left upper eye 
lid.  However, he found no evidence of shrapnel to the left 
eye itself, and noted that he had "probably superficial 
injury [of the] eye (returned to field within ten days)."  
The examiner also diagnosed the Veteran with presbyopia (a 
progressively diminished ability to focus on near objects 
with age).  In an August 1994 rating decision, service 
connection for decreased vision, left eye, was denied; there 
was no finding concerning the Veteran's claim of entitlement 
to service connection for his claimed shrapnel injury to the 
left eye.  
In September 1994, the Veteran submitted an NOD with the 
August 1994 RO rating decision.  In November 1994, he 
submitted a second, more specific NOD.   However, a review of 
the evidence appears to indicate that the RO construed this 
notice as a claim to reopen the Veteran's previously-denied 
claim for a left eye disorder.  In a December 1994 rating 
decision, the RO determined that new and material evidence to 
reopen the Veteran's claim of entitlement to service 
connection for a vision loss of the left eye had not been 
received.  In December 1994, the Veteran submitted a 
substantive appeal to the Board (VA Form 9).  
A review of subsequent actions shows that the Veteran's claim 
for a left eye disability was again denied by the RO in 
September 1996 (based on the submission of no new 
information) and in May 1998 (because the claim was not well-
grounded).
In December 1998, the Veteran was afforded a hearing before 
the Board, at which time, he presented arguments for his 
claim of entitlement to service connection for a left eye 
disorder.  In a subsequent September 1999 Board decision, it 
was determined that his claim was not well-grounded, and it 
was therefore denied.  
Several years later, in June 2003, the Veteran was again 
afforded a hearing before the Board, at which time, he again 
argued his claim of entitlement to service connection for a 
left eye disorder.  At that time, he testified that he 
continued to have blurred vision and pain in his left eye.  
In a January 2004 Board decision, the Veteran was granted 
service connection for a left eye disorder (other than 
service-connected shell fragment wound of the left eyelid).  
The Board referred to the November 1993 ophthalmologic 
examination, which found residuals of a shrapnel wound to the 
left eyelid, but no evidence of shrapnel in the left eye.  
However, the Board noted that additional evidence, in the 
form of service medical records submitted by the Veteran in 
August 2000, clearly revealed that he had also sustained 
fragment wounds to the face in February 1968.  The Board 
further observed that these records revealed that, 
clinically, there was a left eye corneal abrasion with 
subconjunctival hemorrhage.  
In a March 2004 rating decision, the RO assigned an effective 
date of May 15, 2001 for the Veteran's service-connected 
disorder.  In this respect, the RO concluded that the Veteran 
had reopened his claim of entitlement to service connection 
on May 15, 2001 when he requested that the denial of his 
claim be reconsidered.  

Based on a review of the complete evidence of record, the 
Board concludes that an effective date of July 12, 1993 for 
the grant of  service connection for residuals, corneal scar, 
left eye, is for application. 
 
As noted above, the Board observes that, under 38 C.F.R. 
§ 3.156(c)(3), an award made based all or in part on the 
receipt of official service department records that existed 
and had not been associated with the claims file when VA 
first decided the claim is effective on the date entitlement 
arose, or the date VA received the previously decided claim, 
whichever is later.  See also 38 C.F.R. § 3.156(c)(1).  

In this case, although the Veteran's service treatment 
records were in existence, VA was unable to locate them, and 
the Veteran eventually obtained copies and submitted them 
himself.

In addition, the Board previously determined that, resolving 
all evidence in favor of the Veteran, his current left eye 
corneal scar could reasonably be attributed to his in-service 
left eye abrasion caused by a shell fragment wound.  See 
Board decision, January 2004.  Accordingly, it appears that 
the first objective findings of a left eye corneal injury are 
from the February 1968 service treatment records, which 
indicated the presence of shrapnel wounds about the face from 
an exploding shell.  As such, the first date that entitlement 
to compensation benefits arose was November 27, 1968.  
However, because there is no evidence that the Veteran 
applied for benefits within one year of separation from 
service, but, rather, filed an informal claim for service 
connection on July 12, 1993, the Board concludes that an 
earlier effective date of July 12, 1993 is warranted for his 
service-connected residuals, corneal scar, left eye, from 
shell fragment wound.

The Board also notes, assuming arguendo, that the Veteran's 
July 12, 1993 statement constitutes an informal claim, there 
is no indication that he abandoned his claim at anytime 
thereafter.  See 38 C.F.R. § 3.158 (2009); Ingram v. 
Nicholson, supra.

In summary, based upon a complete review of the evidence of 
record, and for reasons and bases expressed above, the Board 
finds that an effective date of July 12, 1993 is the earliest 
effective date assignable for service connection as a matter 
of law.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009).  Accordingly, the appeal as to this issue is 
allowed to that extent.


ORDER

An effective date of March 4, 1985 for the award of service 
connection for residuals, shell fragment wound, left 
wrist/hand, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

An effective date of July 12, 1993 for the award of service 
connection for residuals, corneal scar, left eye, from shell 
fragment wound, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran contends that he is entitled to an increased 
initial rating for both his service-connected residuals, 
shell fragment wound, left wrist/hand, and residuals, corneal 
scar, left eye, from shell fragment wound.  After a thorough 
review of the evidence, the Board has determined that 
additional evidentiary development is necessary prior to the 
adjudication of the Veteran's claims.  

The Board finds the Veteran's claims for an increased initial 
rating for both disabilities to be inextricably intertwined 
with the assignment of an earlier effective date for both 
conditions.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior 
to appellate review).  Therefore, the Board cannot fairly 
proceed in adjudicating this issue until any outstanding 
matters with regard to the assignment of the earlier 
effective dates is resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the evidence 
of record pertaining to the Veteran's 
service-connected residuals, shell 
fragment wound, left wrist/hand, going 
back to March 4, 1985, and assign an 
appropriate disability rating.  In so 
doing, the RO/AMC should keep in mind the 
appropriateness of the assignment of 
"staged ratings" under Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). 

2.  The RO/AMC should review the evidence 
of record pertaining to the Veteran's 
service-connected residuals, corneal scar, 
left eye, from shell fragment wound, going 
back to July 12, 1993 and assign an 
appropriate disability rating.  In so 
doing, the RO/AMC should keep in mind the 
appropriateness of the assignment of 
"staged ratings" under Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). 

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed, as well as 
any additional development deemed 
necessary.  If any benefit sought on 
appeal is not granted, the Veteran should 
be provided with a Supplemental Statement 
of the Case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


